Citation Nr: 1128002	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of right index finger injury.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981, with more than 16 years of subsequent service with the Puerto Rico Army National Guard (PRNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

The Veteran was scheduled to testify at a Travel Board hearing in February 2010; however, in January 2010 he submitted a statement in which he cancelled that request, and did not request another.  Thus, the request for a hearing is considered withdrawn.   

In an unappealed April 2000 rating decision, the Board denied service connection for bronchial asthma and for residuals of a right finger injury.  Since that time, additional service records have been associated with the claims folder.  Thus, the Board will adjudicate, as has the RO, service connection on a de novo basis.

The issues of entitlement to service connection for (1) bilateral hearing loss, (2) tinnitus, and (3) residuals of right index finger injury, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bronchial asthma was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a letters provided in July 2008 and July 2010.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The appellant received full notice required prior to the initial decision.  Thereby, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The claimant was provided the opportunity to present pertinent evidence.  The record contains PRNG service treatment records following his period of active duty, and records of medical treatment received privately and from VA.

Service treatment records associated with the Veteran's period of active duty service are missing despite reasonable attempts by the RO to obtain them.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In determining whether VA should provide a medical examination or obtain a medical opinion, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not claimed a continuity of symptoms since service.   Indeed, no such continuity is shown over a number of years after service, as reflected in reports of periodic PRNG examinations through May 1994.  During the examination the Veteran reported no referable symptoms and on examination examiners found nothing referable to bronchial asthma.  The Veteran merely asserts that his bronchial asthma was due to smoke experienced during his period of active service as part of an armored company. 

In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), but he cancelled the hearing scheduled in February 2010 and did not request another.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It should be pointed out first that as reflected in the Veteran's notice of disagreement, he attributes his bronchial asthma to exposure to smoke resulting from his period of active duty service with the 2nd Battalion 68th Armor Company in Germany, which ended in September 1981.  He does not claim, and the evidence does not show, any causal connection of his bronchial asthma to any subsequent period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) while a member of the PRNG. See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that his last duty assignment during service was with the 2nd Battalion 68th Armor Company USAREUR.   

As noted above, service treatment records for the Veteran's period of active duty service from September 1978 to September 1981 are missing.  If evidence in possession of the government becomes unavailable, then there exists a heightened obligation for VA to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board's analysis has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Given the discussion below, with full explanation of findings and conclusions showing no indication of any respiratory symptoms referable to the bronchial asthma prior to October 1995 and no other evidence linking that condition to service, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case.

Review of medical records subsequent to the September 1981 discharge from active service show that the Veteran underwent periodic PRNG examinations in March 1982, April 1986, July 1990, and May 1994.  During each of these examinations, the Veteran reported he had not had any asthma, chronic cough or other referable symptoms queried; and at each examination, the evaluation of the lungs and chest was normal.

In fact, the first evidence of bronchial asthma is not shown in the evidence on record until 1995.  PRNG treatment records and annual medical certificates dated in October 1995 and through July 1997 show evaluations of bronchial asthma.  Subsequent VA and private treatment records dated through January 2010 include assessments of bronchial asthma.  None of these records contain an opinion linking the Veteran's bronchial asthma to his period of active service from September 1978 to September 1981.

In summary, the first medical evidence after service showing treatment for bronchial asthma is in 1995, many years after discharge from active service in 1981.  The Veteran himself has not asserted any continuity of symptoms since service and there are no medical records indicating any referable symptoms of bronchial asthma until 1995; and there is no opinion asserting any etiological relationship between the bronchial asthma-first diagnosed in 1995-and service.  Indeed, the Veteran does not cite a specific incident relating to the onset of his asthma.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between the Veteran's active military service and his bronchial asthma.  The Veteran's bare assertion that his bronchial asthma diagnosed in 1995 resulted from exposure to smoke during service with the 2nd Battalion 68th Armor Company in Germany, is devoid of any medical or adequate basis otherwise, and thus lacks probative value.

Rather, the preponderance of the evidence of record weighs against the Veteran's claim.  Therefore, as the preponderance of the evidence is against the Veteran's claim for service connection for bronchial asthma, service connection for bronchial asthma is not warranted and must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bronchial asthma is denied.


REMAND

The Veteran claims service connection for bilateral hearing loss, tinnitus, and residuals of right index finger injury.  A remand is necessary regarding these claims for the following reasons.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran claims a continuity of symptomatology regarding all three claimed disabilities.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  The Board finds this requirement is met.
 
The record, however, does not contain sufficient information to make a decision on the three claims.  With respect to hearing loss and tinnitus, the Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus because he developed the conditions due to in-service acoustic trauma.  In support of his claim, in statements and during treatment visits since discharge from active duty he has reported complaints of hearing loss and tinnitus, which altogether reflects the assertion that these conditions have been chronic since service.   

The Veteran's DD Form 214, Certificate of Release or Discharge, shows that his list of decorations included sharpshooter, rifle sharpshooter, hand grenade.   The Veteran's primary specialties included MANPADS (man-portable air defense system (shoulder-launched surface to air missiles) Crewman; and ADA Short Range MSL (missile).  Such decorations and specialty duties indicate he was likely exposed to loud noise and resulting acoustic trauma while serving.  Such acoustic trauma would be consistent with the circumstances, conditions and hardships of such service.  As such, VA must presume the occurrence of the in-service acoustic injury.  

As there is no current VA examination of the Veteran's bilateral hearing acuity and tinnitus, an examination of the claimed aural disabilities is necessary to rule in or rule out a bilateral hearing loss (as defined under 38 C.F.R. § 3.385) and tinnitus and to obtain an opinion as to the etiological relationship of any hearing loss and/or tinnitus, with service.

With respect to residuals of right index finger injury, the record shows that during a period of INACDUTRA while in the PRNG in April 1997, the Veteran injured his index finger of the right hand.  A Statement of Medical Examination and Duty Status, DA Form 2173, dated in April 1997, shows that the Veteran received a hyperextension injury of his right index finger while participating in an Organic Athletic Exercise (basketball) while present during a period of inactive duty training.  

The Veteran has consistently asserted an onset and continuity of right index finger symptomatology associated with and since that injury.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the most probative evidentiary evidence on this matter is somewhat vague as to whether the Veteran has a current disability of residuals of a right index finger injury.  The report of an April 2000 VA examination of the hand described no significant defects and after examination the diagnosis was merely "status post trauma to right index finger", which does not clearly show presence of a disability.

Therefore, an examination is necessary in order to confirm whether the Veteran has a chronic right index finger condition that is a residual to injury during inactive duty training in April 1997.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In this case, there remains a question of whether the Veteran has chronic residuals of a right index finger injury etiologically related to service.  

In sum, based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, a medical examination with pertinent opinion is necessary to decide the hearing loss, tinnitus, and residuals of a right index finger injury claims.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records pertinent to the Veteran's claimed bilateral hearing loss, tinnitus, and residuals of a right index finger injury.

2.  Notify the Veteran that he may submit lay evidence of any continuity of hearing loss, tinnitus, and right index finger symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his hearing loss problems during and/or since service regarding hearing loss or tinnitus; or since inactive duty training in April 1997 regarding the right index finger.  Provide an appropriate period of time for the receipt of such requested lay evidence.  

3.  Proceed with the following only after completion of the above orders number 1 and 2.  Schedule the Veteran for a VA audiology examination, to determine the nature, extent, onset and etiology of any hearing loss disability and tinnitus.  The examiner should elicit from the Veteran a history of bilateral hearing loss symptoms and tinnitus since during service.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

For any tinnitus diagnosed, and any right and/or left hearing loss disability as defined under 38 C.F.R. § 3.385 (when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent), the examiner should provide a medical opinion as to whether it is at least as likely as not that such tinnitus and/or hearing loss had its onset in service or is causally related to military service, to include injury due to loud noise exposure experienced therein.  

Regarding any basis for an opinion, please comment the likelihood that the multiple incidents of loud noise experienced in service from weapons fire in the course of duties including as MANPADS Crewman resulted in damage to hair cells.  If you find hair cell damage in service to be likely, please comment on the likelihood that such in-service damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

In offering this assessment, the examiner must acknowledge and discuss the Veteran report of the onset of his hearing problems including hearing loss and tinnitus.  All findings and conclusions should be set forth in a legible report.  

4.  Proceed with the following only after completion of the above orders number 1 and 2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic right index finger/hand condition.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all right index finger and/or associated hand disabilities found to be present.  If a right index finger and/or associated hand disability is diagnosed, the examiner must opine as to whether it is at least as likely as not that the diagnosed disability is related to the documented injury in April 1997 during a period of inactive duty training.    

In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since the April 1997 period of inactive duty training, and any current right index finger symptoms and diagnosis.  The rationale for all opinions expressed should be set forth in a legible report.  

5.  Then the RO should readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


